       Case 1:18-cv-07303-JMF-OTW Document 34 Filed 03/20/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SHANCHUN YU and RUILI JIN,                                             :
                                                                       :
                                    Plaintiffs,                        :     18-CV-7303 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
DIGUOJIAOYU, INC. d/b/a DIGUO EDU, et al.,                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         As discussed on the record during the conference held yesterday, Plaintiffs’ counsel
shall submit, no later than Tuesday, March 26, 2019, any communication — whether
transmitted by way of email, social media, Google review, or any other platform — that he
alleges was sent to threaten or harass him, in both its original language and translated into
English. By that same date, the parties shall submit a joint letter proposing the next steps in
this litigation, which should include, but need not be limited to, a proposed briefing schedule
for any anticipated summary judgment motion; a brief description of the basis for any such
motion; and a description of actions this Court should or may take in light of the alleged threats
and harassment. In the same letter, Defendants’ counsel shall recount any efforts that he has
taken to contact his clients; whether, and when, those efforts have been successful; and whether
his clients intend to defend this action.

        Further, the deadline for Defendants to answer or otherwise respond to the Second
Amended Complaint is hereby EXTENDED, nunc pro tunc, to Friday, March 29, 2019. The
deadline for Defendants to respond to any interrogatories, requests for production, or other
discovery requests served upon them by February 17, 2019 is similarly EXTENDED, nunc pro
tunc, to Friday, March 29, 2019. Any failure by Defendants to meet that deadline may result in
the imposition of sanctions. Discovery is otherwise closed.

        SO ORDERED.

Dated: March 20, 2019                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
